Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.   The newly added claim limitaitons are clearly taught by the combination of references Manna, Tischer and Ma, and Gordon as explained below in regards to claims 1, 6-8, 16 ,17, and 23-33, and Manna, Tischer, Ma, Zavesky and Gordon regarding claims Claims 9, 18 and 19.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 16 ,17, and 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO 2016/0212455 A1 to Manna, U.S. Patent Pub. NO. 2008/0195938A1 to Tischer et al. (“Tischer”), U.S. 20140150019 A1 to Ma et al. (“Ma”), and further in view of U.S. Patent Pub. No. 20200068256A1 to Gordon et al. (“Gordon”).
As to claim 1, Manna teaches a method of presenting media content, the method comprising: analyzing metadata associated with the media content to identify a replaceable object within one or more frame of the media content (¶0027, ¶0031, detecting the placeholder identifier associated with the advertising placeholder within the media content): identifying attributes associated with the replaceable object based on the metadata associated with the media content (¶0015, identifying content object within the media content that may be replaced), identifying a current viewing context (¶0030, frame of time to replace object); based at least in part on (¶0040, In block 310, the media content server 110 replaces the candidate content object and/or the existing advertisement of the candidate content object with an advertising placeholder.  To do so, the media content server 110, replaces the candidate content object and/or the existing advertisement of the candidate content object with an advertising placeholder having a substantially similar content type.  In embodiments wherein the identified candidate content object comprises a visible content object (e.g., a product, an article, sign, poster, billboard, brand, etc.), the media content server 110 replaces the visible content object with a visible advertising placeholder.  For example, as illustratively shown in FIG. 5, the media content server 110 may replace the pizza box lid 506 (e.g., a visible candidate content object) with a visual advertising placeholder 508.  Additionally or alternatively, in embodiments wherein the identified candidate content object comprises an audible content object, the media content server 110 replaces the audible content object with an audible advertising placeholder.  After replacing the candidate content object with the advertising placeholder, the method 300 advances to block 312, ¶0016, replacing the advertising placeholder with the selected advertisement, ¶0030, time of frame to replace the content): Manna does not fully disclose modifying the one or more frame of the media content to include the substitute object at spatial locations within the one or more frame of the media content in lieu of the replaceable object, resulting in an augmented version of the media content: and providing the augmented media content to a media player for presentation.  Tischer teaches modifying the one or more frame of the media content to include the substitute object at spatial locations within the one or more frame of the media content in lieu of the replaceable object (¶0020, modifying the one or more frame of the media content to include the substitute object at spatial locations within the one or more frame of the media content in lieu of the replaceable object), resulting in an augmented version of the media content (Fig. 5, replacing media component, insert the identified media component into the media framework): and providing the augmented media content to a media player for presentation (¶0028, presented to the user).  In view of the teachings of Tischer, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna.  The suggestion/motivation would be modifying components of a media framework for media content alterations. 
Ma teaches identifying a substitute object temporally relevant to the current viewing context from among the smaller subset potential substitute objects for the viewers (¶0041, the live stream processor 102 uploads the segment files and manifest files to a CDN 104 from which they are retrieved by the client 110.  In one embodiment, the client 110 retrieves segment and manifest files directly from the live stream processor 102.  In another embodiment, the client 110 retrieves manifest files from the live stream processor 102 and segment files from the CDN 104.  In one embodiment, the client 110 detects the advertisement metadata and performs targeted advertisement replacement.  In one embodiment, the client 110 detects advertisement metadata by proxying manifest file requests from its media player (see more detailed description below) and parsing the manifest file (e.g., detecting custom comments in an HLS m3u8, or custom tags in a DASH MPD) and at least one of a current time or a current date during which the media content is being presented (Claim 24, receiving a manifest request for a current live stream manifest file and retrieving the manifest file from a content delivery network;  determining whether the manifest file contains a start of a new advertisement or contains segments of an advertisement currently being replaced;  if the manifest file contains neither the start of a new advertisement nor segments of an advertisement currently being replaced, then responding to the manifest request with the manifest file unmodified;  if the manifest file contains the start of a new advertisement, then (i) extracting advertisement decision server, program identifier, and/or advertisement spot information from the manifest request, (ii) issuing an advertisement placement request to the advertisement decision server, (iii) receiving and processing the advertisement placement response from the advertisement decision server, and responding to the manifest request with a first modified manifest file including an advertisement asset specified in the advertisement placement response;  and if the manifest file contains segments of an advertisement currently being replaced).  In view of the teachings of Ma, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna and Tischer.  The suggestion/motivation would be dynamically inserting advertisement metadata into segments and manifest files being generated in real-time, to enable targeted advertisement replacement.
Gordon teaches identifying a set of a plurality of potential substitute objects having respective attributes similar to the attributes associated with the replaceable object; obtaining user profile information associated with a viewer at a client device; identifying, from among the plurality of potential substitute objects, a smaller subset of potential substitute objects for the viewer using the user profile information (¶0029, ¶0053, ¶0071, user preference information 342 (e.g., the preferences of the end-user), and fingerprint data 344 (optional) including at least a subset of the fingerprints generated by the fingerprint generator module 331 and any fingerprints received from the Content Replacement System 110).  In view of the teachings of Gordon, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna, Tischer, and Ma.  The suggestion/motivation would be selecting additional content for display at a media system based on a sequence of media content received at the media system.

As to claim 6, Manna, Tischer, Ma and Gordon teaches the method of claim 1, wherein providing the augmented media content comprises a provider system transmitting the augmented media content to a client device over a network, wherein the media player at the client device presents the augmented media content (Manna, ¶0016, Tischer, ¶0028).  
As to claim 7, Manna, Tischer, Ma and Gordon teaches the method of claim 6, further comprising: receiving, at the provider system, the media content from a content source (Manna, Fig. 2); analyzing, at the provider system, the media content to identify the replaceable object at the spatial location within the one or more of the media content (Tischer, ¶0020, ¶0021, ¶0024); analyzing, at the provider system, the spatial location within the one or more of the media content to identify the attributes associated with the replaceable object (Tischer, ¶0020, ¶0021, ¶0024); and storing, by the provider system, the metadata indicating the replaceable object at the spatial location within the one or more of the media content and the attributes of the replaceable object in association with the media content (Tischer, ¶0018, ¶0020).  
As to claim 8, Manna, Tischer, Ma and Gordon teaches the method of claim 7, wherein modifying the media content comprises the provider system inserting substitute object media content at the spatial location within the one or more of the media content corresponding to the replaceable object to obtain the augmented media content prior to transmitting the augmented media content to the client device (Tischer, Fig. 1, Fig. 3, ¶0024, replacing content).  
As to claim 16, Manna teaches a method of dynamically adapting a media program, the method comprising: analyzing content of the media program to identify a replaceable object at within a frame of the content of the media program at a temporal location within a frame of the content of the media program (¶0027, ¶0031, detecting the placeholder identifier associated with the advertising placeholder within the media content); analyzing the content corresponding to the replaceable object within a frame of the content to identify one or more attributes of the replaceable object (¶0015, identifying content object within the media content that may be replaced); identifying a current viewing context (¶0030, frame of time to replace object); identifying a substitute object temporally relevant to the current viewing context based at least in part on the one or more attributes associated with the replaceable object by selecting one of a plurality of potential substitute objects based at least in part on at least one of a current time or a current date during which the media content is being presented (¶0040, In block 310, the media content server 110 replaces the candidate content object and/or the existing advertisement of the candidate content object with an advertising placeholder.  To do so, the media content server 110, replaces the candidate content object and/or the existing advertisement of the candidate content object with an advertising placeholder having a substantially similar content type.  In embodiments wherein the identified candidate content object comprises a visible content object (e.g., a product, an article, sign, poster, billboard, brand, etc.), the media content server 110 replaces the visible content object with a visible advertising placeholder.  For example, as illustratively shown in FIG. 5, the media content server 110 may replace the pizza box lid 506 (e.g., a visible candidate content object) with a visual advertising placeholder 508.  Additionally or alternatively, in embodiments wherein the identified candidate content object comprises an audible content object, the media content server 110 replaces the audible content object with an audible advertising placeholder.  After replacing the candidate content object with the advertising placeholder, the method 300 advances to block 312) and at least one of a current time or a current date; (¶0016, replacing the advertising placeholder with the selected advertisement¶0030, time of frame to replace the content).  26UTILITY PATENT APPLICATION Attorney Docket No.: P2019-05-03 (066.0706US) Manna does not teach a spatial location and augmenting the temporal location of the frame and the content to include the substitute object at the content in lieu of the replaceable object, resulting in an augmented version of the content of the media program; and providing the augmented version of the content to a media player for presentation.  Tischer teaches a spatial location within the frame and augmenting the temporal location and the content to include the substitute object at the content in lieu of the replaceable object, resulting in an augmented version of the content of the media program; and providing the augmented version of the content to a media player for presentation (Fig. 5, replacing media component, insert the identified media component into the media framework, ¶0028, presented to the user).  In view of the teachings of Tischer, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna.  The suggestion/motivation would be modifying components of a media framework for media content alterations.  
Ma teaches identifying a current viewing context; identifying a substitute object temporally relevant to the current viewing context based at least in part on the one or more attributes associated with the replaceable object by selecting one of a plurality of potential substitute objects based at least in part on at least one of a current time or a current date (Claim 24, receiving a manifest request for a current live stream manifest file and retrieving the manifest file from a content delivery network;  determining whether the manifest file contains a start of a new advertisement or contains segments of an advertisement currently being replaced;  if the manifest file contains neither the start of a new advertisement nor segments of an advertisement currently being replaced, then responding to the manifest request with the manifest file unmodified;  if the manifest file contains the start of a new advertisement, then (i) extracting advertisement decision server, program identifier, and/or advertisement spot information from the manifest request, (ii) issuing an advertisement placement request to the advertisement decision server, (iii) receiving and processing the advertisement placement response from the advertisement decision server, and responding to the manifest request with a first modified manifest file including an advertisement asset specified in the advertisement placement response;  and if the manifest file contains segments of an advertisement currently being replaced).  In view of the teachings of Ma, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna and Tischer.  The suggestion/motivation would be dynamically inserting advertisement metadata into segments and manifest files being generated in real-time, to enable targeted advertisement replacement.

Gordon teaches identifying a set of a plurality of potential substitute objects having respective attributes similar to the attributes associated with the replaceable object; obtaining user profile information associated with a viewer at a client device; identifying, from among the plurality of potential substitute objects, a smaller subset of potential substitute objects for the viewer using the user profile information (¶0029, ¶0053, ¶0071, user preference information 342 (e.g., the preferences of the end-user), and fingerprint data 344 (optional) including at least a subset of the fingerprints generated by the fingerprint generator module 331 and any fingerprints received from the Content Replacement System 110.).  In view of the teachings of Gordon, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna, Tischer, and Ma.  The suggestion/motivation would be selecting additional content for display at a media system based on a sequence of media content received at the media system.

As to claim 17, Manna, Tischer, Ma and Gordon teaches the method of claim 16, wherein augmenting comprises inserting substitute object content corresponding to the substitute object at the spatial location within the frame of the content corresponding to the replaceable object at the temporal location within the content corresponding to the replaceable object (Tischer, ¶0021, ¶0024).    
As to claim 23, Manna, Tischer, Ma and Gordon teaches the method of claim 1, wherein identifying the substitute object comprises: selecting the smaller substitute object from the set of potential substitute objects that achieves a desired combination of similarity to the replaceable object and temporal relevance to the current time or the current date during which the media content is being presented (¶0040, In block 310, the media content server 110 replaces the candidate content object and/or the existing advertisement of the candidate content object with an advertising placeholder.  To do so, the media content server 110, replaces the candidate content object and/or the existing advertisement of the candidate content object with an advertising placeholder having a substantially similar content type.  In embodiments wherein the identified candidate content object comprises a visible content object (e.g., a product, an article, sign, poster, billboard, brand, etc.), the media content server 110 replaces the visible content object with a visible advertising placeholder.  For example, as illustratively shown in FIG. 5, the media content server 110 may replace the pizza box lid 506 (e.g., a visible candidate content object) with a visual advertising placeholder 508.  Additionally or alternatively, in embodiments wherein the identified candidate content object comprises an audible content object, the media content server 110 replaces the audible content object with an audible advertising placeholder.  After replacing the candidate content object with the advertising placeholder, the method 300 advances to block 312, ¶0016, replacing the advertising placeholder with the selected advertisement, ¶0030, time of frame to replace the content, Ma, Abstract, Gordon, ¶0094, The content manager 430 passes information associated with the control data (e.g., an advertiser identifier, an advertisement campaign identifier, advertisement duration, advertisement pre-roll period or advertisement start time, current date and time) to the replacement content selector ).
As to claim 24, Manna, Tischer, Ma and Gordon teaches the method of claim 1, wherein analyzing the metadata associated with the media content to identify the replaceable object within the media content comprises identifying a tag associated with an encoded portion of the media content, wherein the tag includes spatial information identifying where the respective detected object associated with the assigned object identifier is spatially located and a timestamp indicating when the replaceable object is present within the encoded portion of the media content (Manna, ¶0031, Tischer, ¶0020, ¶0024, 0021, time insertion, ¶0029, the tags may identify locations for insertion of media components, may include specifications that define one or more insertion areas such as size, location, and duration of display, may include pointers to substitute or additional media components that are included within the media framework or that is located on an external storage device, Ma, ¶0014, when the client performs advertisement replacement, the client only selects an encoding (i.e., bitrate, frame rate, resolution, etc.) for the advertisement which matches the encoding (i.e., bitrate, frame rate, resolution, etc.) of the live stream currently being viewed).
As to claim 25, Manna, Tischer, Ma and Gordon teaches the method of claim 1, further comprising receiving, at a media device, a media content stream comprising the media content distributed by a provider system over a communications network, wherein: analyzing the metadata comprises the media device analyzing the metadata associated with the media content stream to identify the replaceable object at the media device (¶0114); identifying the substitute object comprises identifying the substitute object at the media device; and modifying the one or more frames of the media content to include the substitute object comprises the media device augmenting the one or more frames of the media content with the substitute object on-the-fly in real-time (¶0101, Content Distributor 106 physically delivers a storage medium containing a digital copy of a programming content to the Content Provider 102. In some embodiments, media content is acquired and processed for transmission to viewers in real time, and not first stored (e.g., a live satellite feed of a football game). In some embodiments acquiring and processing media content for transmission to viewers in real time includes buffering at least a portion of the content)
As to claim 26, Manna, Tischer, Ma and Gordon teaches the method of claim 25, wherein: the media device is communicatively coupled to the client device via a network; providing the augmented media content to the media player at the client device comprises the media device providing the augmented media content to the media player at the client device via the network; and the media device comprises a set-top box (STB) (¶0070, ¶0173) or a streaming device.
As to claim 27, Manna, Tischer, Ma and Gordon teaches the method of claim 26, wherein identifying the substitute object temporally relevant to the current viewing context comprises identifying different substitute objects based on whether the media content is being live streamed (¶0153, ¶0200) or timeshifted.
As to claim 28, Manna, Tischer, Ma and Gordon teaches method of claim 1, wherein identifying the substitute object temporally relevant to the current viewing context comprises identifying different substitute objects based on whether the media content is being live streamed or timeshifted (Ma, ¶0041, the live stream processor 102 uploads the segment files and manifest files to a CDN 104 from which they are retrieved by the client 110.  In one embodiment, the client 110 retrieves segment and manifest files directly from the live stream processor 102.  In another embodiment, the client 110 retrieves manifest files from the live stream processor 102 and segment files from the CDN 104.  In one embodiment, the client 110 detects the advertisement metadata and performs targeted advertisement replacement.  In one embodiment, the client 110 detects advertisement metadata by proxying manifest file requests from its media player, Gordon, ¶0153, ¶0200).
As to claim 29, see the rejection of claim 1.
As to claim 30, Manna, Tischer, Ma and Gordon teaches the computer-readable medium of claim 29, wherein the substitute object comprises a viewer-specific substitution.  (¶0029, ¶0053, ¶0071, user preference information 342 (e.g., the preferences of the end-user), and fingerprint data 344 (optional) including at least a subset of the fingerprints generated by the fingerprint generator module 331 and any fingerprints received from the Content Replacement System 110).
As to claim 31, see the rejection of 25.
As to claim 32, see the rejection of 26.
As to claim 33, see the rejection 27.

Claims 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna, Tischer, Ma and Gordon as applied to claims 1, 12 and 16 above, and further in view of U.S. Patent Pub. No. 9626798B2 to Zavesky.

As to claim 9, Manna, Tischer, Ma and Gordon teaches the method of claim 1, wherein the metadata includes a timestamp indicating a temporal location of the replaceable object within the media content and indicating a spatial location of the replaceable object within the media content at the temporal location (Tischer, ¶0021, time insertion, ¶0029, the tags may identify locations for insertion of media components, may include specifications that define one or more insertion areas such as size, location, and duration of display, may include pointers to substitute or additional media components that are included within the media framework or that is located on an external storage device) .  Manna, Tischer, Ma and Gordon do not teach pixel location. Zavesky teaches pixel location (Col. 6, ll. 17-30, pixel location for replacement). In view of the teachings of Zavesky, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna, Tischer and Ma.  The suggestion/motivation would be method to digitally replace objects in images and videos.
As to claim 18, Manna, Tischer, Ma and Gordon teaches the method of claim 17, wherein: analyzing the spatial location of the content comprises performing object recognition a frame of the content to recognize the one or more attributes; and inserting the substitute object content comprises overwriting one or more pixels of the subset of pixels with the substitute object content. Manna, Tischer, Ma and Gordon do not teach a subset of pixels and comprises overwriting one or more pixels of the subset of pixels with the substitute object content.  Zavesky teaches a subset of pixels and comprises overwriting one or more pixels of the subset of pixels with the substitute object content (Col. 6, ll. 17-30, pixel location for replacement, Col. 9, ll. 13-30). In view of the teachings of Zavesky, it would have been obvious before the effective filing date of the invention to modify the teachings of Manna, Tischer, Ma and Gordon.  The suggestion/motivation would be method to digitally replace objects in images and videos.
As to claim 19, Manna, Tischer, Ma, Gordon and Zavesky teaches the method of claim 18, wherein analyzing the content to identify the replaceable object comprises performing object detection on the frame of the content to recognize the replaceable object within the subset of pixels (Zavesky, Fig. 2).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421     

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421